Title: James Madison to William A. Duer, 4 September 1833
From: Madison, James
To: Duer, William A.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Septr. 4. 1833—
                            
                        
                        I have recd. your letter of the 28. Ulto., inclosing the outlines of your work on the Constitutional
                            Jurisprudence of the U.S. The object of the work is certainly important and well chosen, and the plan marked out in the
                            Analysis, gives full scope for the instructive execution which is anticipated. I am very sensible Sir of the friendly
                            respect which suggested my name for the distinguished use made of it; and I am not less so of the too partial terms which
                            are applied to it.
                        As an attention to the design of the work, is invited from me as "The head of the University of Virginia" as
                            well as an individual, it is proper for me to observe, that I am but the presiding member of the Board of Visitors; that the
                            Superintendance of the Institution is in the Faculty of Professors, with a Chairman annually appointed by the Visitors;
                            and that the choice of Text & Class books, is left to the Professors respectively. The only exception is in the
                            School of Law; in which the subject of Government is included; and on that the Board of Visitors have prescribed as Text
                            Authorities; "The Federalist," the Resolutions of Virga. in 1798. with the comment on them in 99; and Washingtons
                            Fare well Address". The use therefore that will be made of any analogous publications, will depend on the discretion of the
                            Professor himself. His personal opinions, I believe, favor very strict rules of expounding the Constitution of the U.S.
                        I shall receive Sir, with thankfulness, the promised volume, with the outlines of which I have been
                            favored; tho’ such is the shattered state of my health, added to the 83 year of my age, that I fear I may be little able
                            to bestow on it all the attention I might wish, and doubt not it will deserve. I can the less calculate the degree in
                            which my views of the Constitution accord with or vary from yours, as I am so imperfectly acquainted with the Authorities
                            to which I infer yours are in the main conformable.
                        I had as you recollect, an acquaintance with your Father, to which his talents and social accomplishments
                            were very attractive; and there was an incidental correspondence between us, interchanging information, at a critical
                            moment when the elections and State Conventions which were to decide the fate of the New Constitution, were taking place.
                            You are I presume not ignorant that your Father was the Author of several papers, auxiliary to the numbers of the
                            "Federalist". They appeared I beleive in the Gazette of Mr Childs. With great respect & cordial salutations 
                        
                            
                                James Madison
                            
                        
                    